Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 74-93
Claims 74-93 are rejected under 35 U.S.C. 103 as being unpatentable over Kolyadin et al. (Light transmission in negative curvature hollow core fiber in extremely high material loss region, Opt. Express 21, 9514-9519 (2013); “Kolyadin”) in view of Roberts et al. (2005/0185908; “Roberts”), further in view of Kurt et al. (Crescent shaped dielectric periodic structure for light manipulation, Opt. Express 20, 7184-7194 (2012); “Kurt”), and further in view of Messerly et al. (2013/0202264; “Messerly”).
Regarding independent claim 74, Kolyadin discloses in figure 3, and related text, an anti-resonant hollow-core fiber comprising: a first tubular cladding element having an internal cladding surface, a plurality of second tubular elements attached to the internal cladding surface, the plurality of second tubular elements being arranged about the internal cladding surface such that adjacent ones of the plurality of second tubular elements are spaced apart from each other and collectively define a core of the first tubular cladding element. Kolyadin, Abstract (“… a silica negative curvature hollow core fiber (NCHCF) with a cladding consisting of eight capillaries. A separation between the cladding capillaries was introduced to remove the additional resonances in the transmission bands.”).

Kolyadin, Figure 3

    PNG
    media_image1.png
    406
    540
    media_image1.png
    Greyscale




4. Conclusion. The light propagation through silica NCHCF in transmission bands at 4.5, 5.8 and 7.7 μm in extremely high material loss region was demonstrated. The total loss was at least three orders of magnitude lower than the material loss of silica glass. It confirms a very weak coupling of the air core modes with the cladding structure. The NCHCFs with non touching capillaries in the cladding allow to decrease the loss level in the transmission bands due to an absence of additional optical resonators in the cladding. It should be noted that the considered NCHCF has a great potential for different applications and for the light guidance from UV to mid IR spectral regions. To decrease the loss level in the required spectral range it is necessary to carry out an optimization of the NCHCF structure. The main parameters of the considered NCHCFs to optimize are the air core diameter, the number of capillaries in the cladding, the outer and the inner diameters of the capillaries.
Kolyadin, 4. Conclusion.
Further regarding claim 74, Kolyadin does not explicitly disclose a plurality of third structures, each incorporated into a respective one of the plurality of second tubular elements, and a plurality of fourth tubular elements attached to the internal cladding surface, wherein each of the plurality of fourth tubular elements is arranged about the internal cladding surface in spaced apart relation to each other and in spaced apart relation to each of the second and third plurality of tubular elements.
However, Roberts discloses in figure 13a a hollow-core1310 fiber having hollow-core indents 1320 periodically disposed along the cladding-hole perimeter 1365, the indents having antisymmetric structures 1350; and Roberts discloses in figure 19a a hollow-core fiber having two different indents periodically disposed along the cladding-hole perimeter, one indent having 3 exposed sides and the other indent having four exposed sides, Roberts, fig. 19a (features shown but not labeled), the two different indent types disposed in alternating fashion. Roberts, figs. 13a and 19a, and pars. [0041]-[0053], [0186]-[0190], and [0209]-[0210].

Roberts, Figure 13a

    PNG
    media_image2.png
    300
    428
    media_image2.png
    Greyscale


Roberts, Figure 19a

    PNG
    media_image3.png
    345
    335
    media_image3.png
    Greyscale




[0041] It should be noted that there are many parameters, such as AFF and cladding pitch (i.e. the shortest hole to hole spacing), that can be altered when designing a HC-PCF. Different combinations of values of those parameters may produce, for example, bandgaps over the same or very similar wavelength ranges. Accordingly, we provide herein various lists of parameter values. It should be understood that all functioning combinations of those (or different) values are within the scope of the invention, except where context, sense, or the limits of physical possibility dictate otherwise.
[0042] The perimeters of more than half of an innermost layer of cladding holes, adjacent to the core hole, may be significantly longer than the perimeters of at least a majority of the other cladding holes. The perimeters may be more than 1.2 times the perimeter length of at least a majority of the other cladding holes. The perimeters may be more than 1.4, more than 1.6, more than 1.8 or even more than 2 times the perimeter length of at least a majority of the other cladding holes.
[0043] At least one of the cladding holes, having a significantly longer perimeter, may have a generally elongate cross section. For example, the hole or holes may have a stretched, elliptical, oblong or oval appearance.
[0044] The longest transverse dimension of the at least one cladding hole may be oriented generally tangentially with respect to the periphery of the core hole.
[0045] The innermost layer of cladding holes may comprise a plurality of generally elongate cross section holes arranged generally lengthwise, end-to-end, around the core hole. For example, the innermost layer of cladding holes may comprise six generally elongate cross section holes arranged generally lengthwise, end-to-end, around the core hole.
[0046] The cladding holes may be arranged in the transverse cross section to have a substantially periodic pattern. Then, the innermost layer of cladding holes may have a transverse radial thickness substantially equal to the smallest period of the cladding holes.
[0047] The core hole may have, in its transverse cross section, a ratio of its perimeter length to the circumference of the largest inscribed circle being greater than 1.2. This ratio may be even greater, for example greater than 1.4, greater than 1.6, or even greater than 1.8.
[0048] The core hole may have three or more lobes, which project outwardly away from the center of the core hole and into the cladding region. For example, the core hole may have six, nine or even more lobes.
[0049] Between neighbouring lobes, the cladding region may extend inwardly towards the center of the core hole. The inwardly-extending cladding regions may comprise, in the transverse cross section, one elongate cladding hole or more than one elongate cladding hole.
[0050] The cladding region may include a core boundary, comprising an unbroken region of matrix material surrounding the core hole.
[0051] The core boundary may have a generally constant cross-sectional thickness around the core hole. Alternatively, in the transverse cross section, the core boundary may comprise one or more enlarged regions relative to other regions of the core boundary. The enlarged regions may be referred to as nodules, protrusions, beads, or the like.
[0052] The core boundary may be attached to the cladding region at a plurality of discrete points and at least one enlarged region along the core boundary may be spaced apart from all such points. In addition, or alternatively, at least one enlarged region may be such a discrete point.
[0053] At least one enlarged region of matrix material may have a form selected to render the region substantially antiresonant at an operating wavelength of the fiber. Indeed, the core boundary may be configured to be substantially antiresonant at an operating wavelength of the fiber. For example, the core boundary may have a cross-sectional thickness, around the core hole, selected to render at least some regions of the core boundary substantially antiresonant at an operating wavelength of the fiber.
[0186] In general, we have found that the mechanism by which anti-resonance due to localized regions of high index can occur may be understood by considering the behaviour of the corral of high index rods, as shown in FIG. 14a, which are distributed around a closed loop, which may or may not be a circle. The rods are everywhere surrounded by air. This system may be analysed quickly and accurately by employing a multiple scattering approach which fully exploits Mie-scattering theory; the field scattered from each cylinder is expanded in a multipole series. By applying the electromagnetic boundary conditions at the surfaces of the rods, an eigenvalue equation is derived. The method invokes radiating boundary conditions and can readily calculate leaky modes as well as guiding modes of the system; the former are obtained as solutions with complex .beta.-values, with .beta. the wave vector component along the direction of a cylinder axis.
[0187] A corral system is found to support an LP.sub.01-like leaky mode solution, as shown in FIG. 14, which possesses an approximately Gaussian intensity profile centered at a point p in the air region which is enclosed by the corral arrangement. Those solutions exist close to the air light line, .beta.=.omega./c, so that the rods have a strong influence on the field. The rods force near nulls in the field intensity to occur close to their boundaries. For a given arrangement or rods, by adjusting their diameters, the near nulls can be placed very close to the inner rod boundaries. It is observed that Im[.beta.] of the leaky mode solution is minimized when this occurs, meaning that the leakage rate is minimized. That is interpreted as an anti-resonance of the corral system; anti-resonances of more simple confining systems such as a dielectric ring are also signaled by a near-null occurring very close to the innermost dielectric interface. The confining ability of a corral system is very dependent on the number and the location of the high index regions. If the regions are too far apart, such that for the LP.sub.01-like leaky mode solution .vertline.{square root}{square root over ((.omega./c).sup.2-.beta..sup.2.vertline.)}d exceeds approximately .pi., with d the largest separation of neighbouring high index regions in the corral, confinement will be weak. That is because the mode can resolve one or more of the gaps between the high index regions and so escape. That resolution argument can also be invoked to explain why the corral system-supports far fewer leaky modes than a continuous element such as a dielectric ring. The in-plane wave vector associated with higher order modes exceeds that of the more slowly varying LP.sub.01-like mode, so that in the corral system, the higher order modes are more able to resolve the gaps between the high-index regions and leak away. This is an advantage of the corral system over the continuous design; the latter will generally support more modes within and nearby the band gap region and will therefore be more subject to mode coupling loss.
[0188] Optimum confinement induced by a number of identical, parallel high-index rods in a corral geometry is achieved when the rods are evenly spaced over the circumference of a circle. The optimum number of rods to place around the circle depends on its radius R. The width of the anti-resonance as a function of parameters such as rod radius or wavelength is increased by including more rods, but increasing the number of rods beyond a certain number will weaken the confinement that can be achieved.
[0189] Corral systems comprising parallel elongated elements with different shapes in cross-section, such as ovals, are found to behave similarly to the foregoing rod case. The confining ability of the anti-resonance will depend upon the shape and orientation of the elements; shapes with smooth surfaces with no locally high rates of curvature can be expected to induce better confinement than shapes which possess sharp features on their surfaces.
[0190] In the structures in FIGS. 12a and 13a, thin boundary veins connect the antiresonant nodules to the cladding structure. We have found that if the veins connecting the antiresonant nodules together are relatively thin, for example having a thickness less than 0.15 times the operational wavelength .lambda., then these veins do not themselves induce an anti-resonance effect; the anti-resonance is associated only with the substantially isolated high index regions. Indeed, it is found that localized regions of high index on a thin core surround can confine light better than a continuous core surround which possesses an approximately even density of silica.
[0193] It is clear that antiresonant nodules can be designed to have a significantly beneficial impact on the performance of HC-PCF structures. In addition, by changing the shape of the core defect, to include lobes and have antiresonant nodules projecting inwardly towards the center of the core defect, the veins supporting the nodules can be arranged to coincide with the wakes, or low intensity regions of the light field, further reducing the interaction between the light and the core boundary.
[0209] Various other HC-PCF structures may be made using either of the aforementioned stack and draw processes or other known processes. For example, the preforms shown in FIGS. 19a and 19b can be made using hexagonal cross section capillaries. The preform shown in FIG. 19a is designed to provide a fiber structure having a relatively large (28-cell) core defect region having nine lobes. The preform shown in FIG. 19b is designed to provide a fiber structure having a relatively small (4-cell) core defect region having three lobes.
[0210] On the basis of the foregoing description, the skilled person will be able to design fiber structures having either (or both) longer core defect boundary regions, compared with the largest inscribed circle that can fit within the respective core defect, or (and) an inner layer of longer-periphery holes around the core defect region.
 Roberts, pars. [0041]-[0053], [0186]-[0190], and [0209]-[0210].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolyadin to disclose a plurality of third structures, each incorporated into a respective one of the plurality of second tubular elements, and a plurality of fourth tubular elements attached to the internal cladding surface, wherein each of the plurality of fourth tubular elements is arranged about the internal cladding surface in spaced apart relation to each other and in spaced apart relation to each of the second and third plurality of tubular elements because the resulting configuration would promote anti-resonance characteristics. Roberts, pars. [0188]-[0190] and [0193].
Further regarding claim 74, while Kolyadin discloses second tubular elements test inside the first tubular element, Kolyadin in view of Roberts does not explicitly disclose that the third structures are third tubular elements, each nested within a respective one of the plurality of second tubular elements.
However, it would have been obvious to one of ordinary skill in the art at the time of filing that Kolyadin’s nested tubular elements exhibit density concentrations characterized by reduced symmetries. Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070].
Kurt, Figure 1(a).

    PNG
    media_image4.png
    337
    252
    media_image4.png
    Greyscale


Messerly, Figure 3A

    PNG
    media_image5.png
    235
    235
    media_image5.png
    Greyscale



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolyadin in view of Roberts such that the third structures are third tubular elements, each nested within a respective one of the plurality of second tubular elements because the resulting configuration would promote anti-resonance characteristics. Roberts, pars. [0188]-[0190] and [0193].
Regarding independent claims 89 and 92, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolyadin in view of Roberts, further in view of Kurt and further in view of Messerly, as applied in the rejection of claim 74, to comprise:
89. An anti-resonant hollow-core fiber comprising: a first hollow cladding structure having an internal cladding surface, a plurality of second hollow structures attached to the internal cladding surface, the plurality of second hollow structures being arranged about the internal cladding surface such that adjacent ones of the plurality of second hollow structures are spaced apart from each other, a plurality of third hollow structures, each nested within a respective one of the plurality of second hollow structures, and a plurality of fourth hollow structures attached to the internal cladding surface, each of the plurality of fourth hollow structures being arranged about the internal cladding surface in circumferentially offset relationship to the plurality of third hollow structures. Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
92. An anti-resonant hollow-core fiber comprising: a first cladding structure having an internal cladding surface and a hollow core, a plurality of second wall structures attached to the internal cladding surface to respectively define a plurality of second hollow areas, the plurality of second wall structures being arranged about the internal cladding surface such that adjacent ones of the plurality of second wall structures are spaced apart from each other, and a plurality of third wall structures, each arranged within a respective one of the plurality of second hollow areas, the plurality of third wall structures respectively defining a plurality of third hollow areas, wherein each of the plurality of second hollow areas has an oval or elliptical shape in cross-section. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
because the resulting configurations would promote anti-resonance characteristics. Roberts, pars. [0188]-[0190] and [0193].
Regarding dependent claims 75-88, 90-91, and 93, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolyadin in view of Roberts, further in view of Kurt and further in view of Messerly, as applied in the rejection of claims 74, 89 and 92, to comprise:
75. The fiber of claim 76, wherein each of the plurality of third and fourth tubular elements is smaller in cross-section than each of the plurality of second tubular elements. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
76. The fiber of claim 75, wherein the plurality of third tubular elements are arranged in symmetrical relation to each other about the internal cladding surface. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
77. The fiber of claim 76, wherein the plurality of fourth tubular elements are arranged in symmetrical relation to each other about the internal cladding surface. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
78. The fiber of claim 77, wherein the plurality of third tubular elements and the plurality of fourth tubular elements are arranged relative to each other about the internal cladding surface in an alternating pattern such that each one of the plurality of fourth tubular elements is intermediate two of the plurality of third tubular elements. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
79. The fiber of claim 77, wherein each of the plurality of fourth tubular elements is not disposed within respective ones of the plurality of third tubular elements. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
80. The fiber of claim 78, wherein one of the plurality of second tubular elements, one of the plurality of third tubular elements, and one of the plurality of fourth tubular elements together form a tubular element arrangement nested within the first tubular element, wherein the fiber includes a plurality of tubular element arrangements, and wherein the plurality of tubular element arrangements are arranged in symmetrical relation to each other about the internal cladding surface. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
81. The fiber of claim 80, wherein the fiber has only four tubular element arrangements. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
82. The fiber of claim 81, wherein every one of the plurality of second tubular elements includes only one of the plurality of third tubular elements. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
83. The fiber of claim 81, wherein one or more of the plurality of second, third or fourth tubular elements have different sectional shape. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
84. The fiber of claim 83, wherein the first tubular element is circular in section. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
85. The fiber of claim 84, wherein each of the plurality of third tubular elements is circular in section and/or wherein each of the plurality of fourth tubular elements is circular in section. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
86. The fiber of claim 80, wherein the second and third tubular elements have substantially the same wall thickness. Kolyadin, fig. 3, 4. Conclusions, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
87. The fiber of claim 80, wherein a ratio of the spacing of the adjacent second tubular elements and a wall thickness of the second tubular elements is greater than about 0.5.
88. The fiber of claim 80, wherein a ratio of the spacing of the adjacent second tubular elements and a wall thickness of the second tubular elements is less than about 12. Kolyadin, fig. 3, 4. Conclusions, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text. Kolyadin, fig. 3, 4. Conclusions, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
90. The fiber of claim 80, wherein each of the plurality of fourth hollow structures is arranged about the internal cladding surface in spaced apart relation to each other and in spaced apart relation to each of the second and third plurality of hollow structures. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
91. The fiber of claim 80, wherein each of the plurality of second, third, and fourth hollow structures is an anti-resonance structure that is intermediate the internal cladding surface and a hollow core of the first hollow cladding structure. . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
93. The fiber of claim 92, further comprising a plurality of fourth wall structures attached to the internal cladding surface to respectively define a plurality of fourth hollow areas, wherein each of the plurality of fourth wall structures is arranged about the internal cladding surface in spaced apart relation to each other and in spaced apart relation to each of the second and third plurality of wall structures . Kolyadin, fig. 3, and related text, Roberts, figs. 13a and 19a, and related text, Kurt, fig. 1(a), and related text, and Messerly, fig. 3A and pars. [0008] and [0070], and related text.
because the resulting configurations would promote anti-resonance characteristics. Kolyadin, 4. Conclusions and Roberts, pars. [0188]-[0190] and [0193].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874